Citation Nr: 1710022	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for renal cell carcinoma (claimed as kidney cancer) as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1960 to March 1964 and from June 1964 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

This case was previously before the Board in December 2013.  The Board finds there is compliance with the prior remand.

While additional evidence has been added to the claims file subsequent to the last adjudication, the Veteran submitted a waiver of RO consideration of the additional evidence in March 2017.  Therefore, the Board can proceed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's renal cell carcinoma did not begin during, or for several decades after, his separation from active service, and was not otherwise related to his active duty service, including his presumed exposure to herbicides therein. 


CONCLUSION OF LAW

The criteria for service connection for renal cell carcinoma, to include as a result of exposure to herbicide, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(a) (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters in October 2009 and December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination in February 2014.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the August 2013 Board personal hearing, the VLJ complied with these requirements.  The Veteran was explicitly advised that what was missing to substantiate his claim was a medical opinion linking his kidney cancer to service, and he was asked if any of his physicians had provided such an opinion to him.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

The Veteran asserts his kidney cancer is related to service, specifically to exposure to Agent Orange in service. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as cancer, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as cancer, in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, VA regulations provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  There are presumptive service connection regulations applying to certain diseases for veterans exposed to Agent Orange.

In this case, the Veteran's DD 214 notes the Veteran served in Vietnam, and the Board concedes he qualifies for the presumption of exposure to herbicides, including Agent Orange.  However, the Board notes that the mere exposure to herbicides alone does not create a permanent disability for which compensation may be granted.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Board finds the evidence does not establish that the Veteran developed any type of kidney cancer to a compensable degree within one year of his November 1970 separation from active duty service.  He does not claim that his kidney cancer was diagnosed within one year of service; he readily admits the cancer was not diagnosed until more than 30 years after service.  Thus, presumptive service connection for kidney cancer is not established.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

As discussed above, the Veteran was presumed exposed to herbicide agents, including Agent Orange, during his service in the country of Vietnam.  However, kidney cancer is not listed within the presumptions based on herbicide agent exposure listed in 38 C.F.R. § 3.309(e).  Thus, presumptive service connection cannot be established.

Of course, the Board's decision is not limited to presumptive service connection.  In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). 

As such, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), or whether the Veteran has a chronic disease that is recognized as being etiologically related to service, see 38 C.F.R. § 3.309(a), but must also determine whether any claimed current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  

Service treatment records have been carefully reviewed and considered, but do not reflect the Veteran made any complaint of, nor sought any treatment for, any symptoms of a kidney condition.  Instead, his October 1970 separation examination found everything was normal.  Therefore, service treatment records do not reflect the Veteran developed kidney cancer (or any chronic kidney condition) during his active duty service.  He does not claim that he had any kidney symptoms or treatment during service.  This is probative and persuasive evidence against onset of a disability in service and against any injury or disease in service that may be related to current symptoms. 

The Veteran was diagnosed with renal cell carcinoma in August 2009 and a January 2010 VA general examination notes the Veteran had renal cell carcinoma of clear cell type with partial nephrectomy of the right kidney with nephrolithiasis and residual scar.  See August 2009 private treatment record and January 2010 VA examination.  

In June 2013, the Veteran submitted a news article discussing a study that examined a possible link between Agent Orange exposure and cancer, to include kidney cancer.  The Veteran also submitted a September 2013 private treatment record that notes the Veteran was a patient and diagnosed with renal cell carcinoma in 2009.  "I cannot rule out agent orange as a possible cause of RCC [renal cell carcinoma]." 

Pursuant to the December 2013 Board remand, the Veteran was afforded a VA examination in February 2014.  The Veteran reported he was coincidentally discovered to have a right renal mass in 2009 when he was evaluated and treated for symptomatic gallstones.  He underwent a partial right nephrectomy in August 2009.  Because he had no family history of cancer, he wondered if the renal cell cancer could be Agent Orange related.  He reported no kidney problems during active service.  

The examiner diagnosed the Veteran with neoplasm of the kidney, date of diagnosis was 2009, and opined that his claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no evidence in the Veteran's service treatment records of any signs or symptoms of renal cell cancer during service.  Moreover, if the Veteran had renal cancer during service it would not have taken almost 40 years to manifest.  Also, renal cell cancer occurs 50 percent more commonly in men compared with women, and occurs predominantly in the sixth to eighth decade of life.  "The veteran is male and developed renal cell cancer in his late 60s, therefore there is no indication that his case falls outside the usual statistical profile for individuals with renal cell cancers."  The examiner further found the Veteran had additional risk factors for renal cancer, including hypertension, being a former smoker, having a history of rheumatoid arthritis, and being on immune suppressants.  Although the Veteran submitted a news article discussing a study that indicated a possible link between Agent Orange exposure and kidney cancer, the examiner pointed out that the study also stated its finding should be viewed as preliminary and indicated a need to better determine whether exposure to these chemicals should be considered a risk factor for kidney cancer.  The examiner noted he reviewed other medical literature and studies that found there was inadequate or insufficient information to determine whether there was an association between exposure to herbicides associated with Agent Orange and renal cancer.  Also, Agent Orange herbicide exposure was not listed as a risk factor for renal cancer by the National Cancer Institute or by other authoritative websites.  

The Board finds the February 2014 VA examiner's opinion to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As noted above, treatment records show no indication that his kidney cancer is related to service and the February 2014 VA examiner thoroughly explained why the news article submitted by the Veteran in June 2013 was not probative evidence of a link between herbicide exposure and kidney cancer.  Also, while the September 2013 private treatment record notes Agent Orange cannot be ruled out as a possible cause of renal cell carcinoma, the Board finds this opinion to be highly speculative and outweighed by the February 2014 VA examiner's extensive medical opinion that was supported by medical research.  The private opinion did not actually link the Agent Orange exposure to the kidney cancer, but merely said it could not be "ruled out." 

The article submitted by the Veteran is also not enough to link his kidney cancer to Agent Orange exposure.  First, as the VA examiner noted, the study the article discussed was preliminary in nature, and did not provide any definitive (or even any likely as not) link, but merely found more research was needed.  Second, articles such as this one establish, at best, general principles and outcomes, but are not sufficiently specific in their facts or certain in their conclusions that this Board may rely solely on them to reach the medical conclusions necessary to decide the Veteran's claim.  Sacks v. West, 11 Vet.App. 314, 316-17 (1998).  In contrast, the VA examiner considered the Veteran's specific medical history and risk factors for kidney cancer and reached a negative conclusion as to any potential relationship to Agent Orange exposure.

While the Veteran has asserted that kidney cancer is related to service or herbicide exposure in service, his opinion is not competent evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, linking the claimed disorder to remote herbicide exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  The Board emphasizes that there is no competent or credible medical evidence that purports to relate the claimed disorder to service or to presumed herbicide exposure in-service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

In sum, the Board finds the elements of service connection for kidney cancer have not been met.  The Board does not wish to minimize the Veteran's service to his country, including in combat operations in Vietnam, nor his exposure to Agent Orange.  However, since kidney cancer is not on the list of diseases presumptively linked to such exposure, there must be persuasive medical evidence linking his condition to service.  Without such evidence here, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.





[Continued on Next Page]
ORDER

Service connection for renal cell carcinoma (claimed as kidney cancer) as a result of exposure to herbicides is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


